EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

July 19, 2004

 

Mr. Carl Davis

18223 SW Anduin Terrace

Lake Oswego, OR 97034

 

Dear Carl:

 

I am writing to confirm the terms of our agreement regarding your new assignment
with Columbia Sportswear Company and to outline the terms applicable to your
transition from your current position as Vice President and General Counsel.

 

1. Effective Date. You have agreed to serve as Vice President of Corporate
Affairs, effective July 19, 2004. In this position you continue to be an
employee of Columbia Sportswear Company (the “Company”), reporting to Peter
Bragdon.

 

2. Terms of Employment and Transition. The following outlines the terms
applicable to your transition and, as of July 19, 2004, to your new assignment,
which we anticipate will run through December 31, 2005:

 

a. Compensation. Effective as of July 19, 2004, your compensation will consist
of a bi-weekly base salary of $5000.00, which shall be payable in accordance
with the Company’s regular payroll practices.

 

b. Work Assignment. You will be employed on a part-time basis, with the
expectation that you will work twelve (12) days a month. We anticipate six (6)
days per calendar month will be worked at the Company’s offices in Portland,
Oregon and six (6) days per calendar month from your home in Bend, Oregon. You
will provide services to the Company’s Legal Department on a project by project
basis as agreed to with the Company’s General Counsel. Issues related to salary,
benefits, or overall performance will be determined by the CEO and Board
Compensation Committee or by a member of management designated by them. You
agree to perform such acts and duties as Peter Bragdon, or his/her designee,
shall reasonably direct; to comply with all applicable policies and procedures
of the Company; and to devote the agreed-upon working time, energy and skills to
your assignment and to the performance of your duties to the company.

 

c. Bonus Plan. Your participation in the Executive Incentive Compensation Plan
(“Executive Incentive Plan”) will continue as outlined in the plan document.
Your 2004 bonus will be pro-rated based on the number of full-time and part-time
months worked in 2004. Bonus payment will be made at the times and on the
conditions set out in the applicable plan.

 

d. Benefits and Vacation. Because you will be employed less than thirty (30)
hours per week, your eligibility for Company sponsored benefits will be limited
to the Employee Stock Purchase Plan and 401(k) Profit Sharing Plan. As a result,
your coverage under the Company’s group health plan will terminate on July 31,
2004 and you may immediately thereafter exercise whatever rights you have under
COBRA to continue medical benefits under the Company’s group health plan. Should
you elect to exercise your right of continued coverage under COBRA, the Company
will pay the full cost of your premium under COBRA (including medical, dental
and vision, but excluding medical flexible spending account) for a period of
eighteen (18) months following your election of COBRA health care continuation
coverage. The Company will provide a bonus to assist with the premiums for your
2004 and 2005 Executive LTD premiums. Participation in all benefits and programs
are in accordance with the terms applicable to such benefits and programs as in
effect from time to time and subject to any changes generally applicable to
other similarly situated participating Company employees.



--------------------------------------------------------------------------------

e. Business Expenses. You will be responsible for all costs associated with work
you will do from your home office, including without limitation, costs of
telephone, electricity, acquisition of office equipment, furniture, and internet
access. You will also be responsible for the cost you will incur to commute from
your home in Bend, Oregon to Portland (and costs associated with lodging, if
any, you incur) in connection with the six (6) days per month that you are
required to work at the Company’s offices in Portland. However, if you are asked
by the Company to work in the Portland offices more than six (6) days per month,
or drive your vehicle in connection with your job duties (other than the commute
to and from your home), the Company will reimburse you for your mileage in
accordance with the then-current standard mileage rate established by the
Internal Revenue Service. The current rate for 2004 is 37.5 cents per mile. In
addition, the Company will reimburse all ordinary and necessary business
expenses you reasonably incur in connection with other travel you are asked to
undertake in connection with your job duties, provided that you account promptly
for such expenses to the Company in the manner prescribed from time to time by
the Company. Other business related expenses will be reimbursed in accordance
with the Company’s expense policy.

 

f. Duration of Assignment. Although we have discussed this assignment as Vice
President of Corporate Affairs as being for an approximately eighteen (18) month
period, your employment with the Company will be on an “at will” basis, with
both you and the Company retaining the right to terminate the employment
relationship at any time and for any reason or no reason, with or without
notice, and without liability on the part of the Company for the termination or
entitlement to severance benefits.

 

The assignment to your new position does not affect any existing stock options
or grants you currently have outstanding, which are listed in the document
attached to this letter as Exhibit 1, all of which shall be subject to the terms
and the applicable plans. You acknowledge that Exhibit 1 contains a complete
list of all stock options or grants to which you are entitled and you agree that
you have no other interests in stock options or grants from the Company other
than as set forth therein. Additional stock incentives may be awarded at the
time of your salary reviews, in accordance with the normal Company practices.
You understand that there are no guarantees that any such awards will actually
be made.

 

Except as specifically stated herein, during the term of this new assignment you
remain subject to the same policies, practices, terms and conditions of
employment as other Company employees in a comparable position.

 

No change to the at-will relationship, or any other term of this letter, shall
be valid unless in writing and signed by the President of the Company. The
provisions of this agreement are severable, and if any part is found to be
unlawful or unenforceable, the other provisions of this agreement shall remain
fully valid and enforceable to the maximum extent consistent with applicable
law. Any court or arbitrator having jurisdiction over such matters shall have
the power to reform such unlawful or unenforceable provision to the extent
necessary for such provision to be enforceable to the fullest extent under
applicable law.

 

You acknowledge that you voluntarily agreed to and accepted the position of Vice
President of Corporate Affairs under the terms and conditions stated herein. You
and the Company agree that this assignment does not constitute a termination in
your employment with the Company for any purpose and that this change in your
duties and responsibilities does not give rise to any claim for compensation
under any severance plan, agreement or practice, including the Employment
Agreement dated December 5, 1997 between you and the Company (the “Original
Employment Agreement”). In consideration for the benefits and compensation
offered under this agreement, you release the Company, its subsidiaries and
affiliates and all of their respective officers, directors, employees, agents
and insurers from, and waive, all claims, if any, which may exist regarding this
change of assignment.

 

Consistent with the Company’s current practices, you agree to execute and
deliver and abide by the Confidentiality Agreement in the form attached hereto
as Exhibit 2 (the “Confidentiality Agreement”).

 

This agreement shall be governed by the laws of the State of Oregon, without
reference to its choice of law provisions. The parties hereby irrevocably and
unconditionally agree to submit any legal action or proceeding relating to the
subject matter of this agreement to the non-exclusive general jurisdiction of
the courts of the State of Oregon, Washington County and in any such action or
proceeding, consent to jurisdiction in such courts and waive any objection to
the venue in such court.

 

This agreement (which includes the attached Exhibits 1 and 2) represents the
entire agreement regarding the transition from your former role and your
assignment to the new role of Vice President of Corporate Affairs. This
agreement



--------------------------------------------------------------------------------

supersedes and replaces any and all prior written or oral agreements, including
but not limited to your Original Employment Agreement. Any modification of the
terms set forth in this agreement will only be effective if done in writing and
signed by you and the Company. If for any reason any provision of this agreement
shall be held invalid, that invalidity will not affect the remainder of this
agreement.

 

To acknowledge your acceptance of this agreement, please sign below and return
one copy together with your signed Confidentiality Agreement. Your signature
will acknowledge that you have read, understood, and agree to the terms and
conditions of this agreement.

 

We look forward to continuing to work with you in your new role. Based upon your
past accomplishments, we believe you can make a substantial contribution as Vice
President of Government Affairs.

 

COLUMBIA SPORTSWEAR COMPANY

By:

 

/s/ Susan Popp

--------------------------------------------------------------------------------

   

Susan Popp

   

Human Resources Director

 

Attachments:

  Exhibit 1 – Stock Options and Grants     Exhibit 2 – Confidentiality Agreement

 

Agreed:

 

/s/ Carl K. Davis

--------------------------------------------------------------------------------

 

7/20/04

--------------------------------------------------------------------------------

    Carl K. Davis   Date